 



Exhibit 10.24.1
March 25, 2008
Mr. Gary K. Wandschneider
Timpanogos Consulting LLC
79 Silver Hill Road
Ridgefield, Connecticut 06877
RE: Extension of Consulting Agreement
Dear Gary:
This letter is being sent in reference to the Consulting Agreement dated
July 27, 2007, and effective June 30, 2007, between Interstate Brands
Corporation (“IBC”) and Timpanogos Consulting LLC (“Consultant”). As you are
aware, the Consulting Agreement is scheduled to expire on March 29, 2008. While
IBC has not yet finalized its strategy for exiting its pending bankruptcy
proceedings, your continued service is of great importance to the company’s
future. Therefore, we would like to extend the current Consulting Agreement
until April 21, 2008, in order to coincide with the expiration date of other
executive consulting agreements. During the extension, your rate of compensation
will remain at $750 per hour (limited to 50 hours per week) but will not be
subject to any holdback. All holdback amounts earned through March 29, 2008,
will be paid to you upon receipt of your invoice for services through that date.
All other terms and conditions under the Consulting Agreement shall remain in
full force and effect during the extension.
If you are in agreement to extend the Consulting Agreement, please sign below
and return a copy of this letter to me for our files. IBC has benefited greatly
from your expertise during your engagement and we are looking forward to our
continued relationship.

            Sincerely,
      /s/ Craig D. Jung             Craig D. Jung
Chief Executive Officer     

Agreed and Accepted:
TIMPANOGOS CONSULTING LLC

             
By:
  /s/ Gary K. Wandschneider   Date: 3/28/08            
Name:
  Gary K. Wandscheider        

